FLOYD R. GIBSON, Senior Circuit Judge,
concurring in part and dissenting in part.
I concur in the majority's opinion holding that a qualified immunity will not shield a prison official from liability for injuries caused from a “callous indifference to a prisoner’s rights.” I dissent from that part of the opinion allowing punitive damages without a finding of actual malice. The decision of the majority on the latter point is directly contrary to a part of the holding of Carey v. Piphus, 435 U.S. 247, 98 S.Ct. 1042, 55 L.Ed.2d 252 (1978). Furthermore, even if gross negligence or recklessness could substitute for malice in an award of punitive damages, the jury was improperly *787instructed. Finally, the evidence in this case would not support a finding of either actual malice or gross negligence or recklessness.
The Supreme Court has never expressly held that punitive damages are available in § 1983 actions. Nevertheless, lower courts have often allowed the recovery of punitive damages. See cases cited p. 785 ante. Even without deciding this issue, the Supreme Court has included in its holdings a standard for the award of punitive damages under § 1983. In Carey, the Court held that malice on the part of a defendant is a prerequisite to an award of punitive damages.
The Court in Carey avoided the question of whether punitive damages are proper by holding that if they were, they would be proper only when malice is present. The Court stated:
Although we imply no approval or disapr proval of any of these cases [allowing punitive damages for § 1983 violations,] we note that there is no basis for such an award in this case. The District Court specifically found that petitioners did not act with a malicious intention to deprive respondents of their rights or to do them other injury ....
435 U.S. at 257 n.11, 98 S.Ct. at 1049 n.11 (emphasis added).
Instead, the district court in Carey found that defendants “should have known that [their conduct] would violate procedural due process.” 435 U.S. at 251, 98 S.Ct. at 1046. The Supreme Court allowed an award of compensatory damages, despite the qualified immunity of defendants, because they should have known that they were violating plaintiffs’ rights. The additional element of malice was necessary before punitive damages could be awarded; the Court withheld judgment on whether punitive damages are permissible even when malice is present.
There is a distinction between the type of wrongdoing necessary to cast away the shield of qualified immunity and to justify an award of punitive damages. This distinction is overlooked by the majority. P. 785 ante. When the findings in Carey are laid side by side with those in the case before us, Carey clearly controls its disposition. In Carey, two students in Chicago public schools received twenty-day suspensions for rules violations. Neither received a hearing in connection with the suspensions. The district court held that the suspensions violated the procedural due process rights of the students, and defendants did not challenge that holding. In the instant case, the district court found that Smith violated Wade’s right to be free from cruel and unusual punishment. The Carey district court found that defendants “ ‘should have known that a lengthy suspension without any adjudicative hearing of any type’ would violate procedural due process.” 435 U.S. at 251, 98 S.Ct. at 1046. In the instant case, the jury was instructed to find for the plaintiff if:
Defendants knew or should have known that placing two or more inmates in the same cell in administrative segregation with only one guard on duty in that building made it highly foreseeable that [Wade] would be physically attacked and sexually abused, and
. . . Such acts violated plaintiff’s constitutional right to be free from cruel and unusual punishment ....
P. 782 ante.
The Supreme Court in Carey did not disturb the district court’s finding that defendants were not entitled to qualified immunity because they should have known that their conduct would deprive plaintiffs of constitutional rights. The district court relied on Wood v. Strickland, 420 U.S. 308, 322, 95 S.Ct. 992, 1000, 43 L.Ed.2d 214 (1975). In the instant case, the majority finds that Smith is not entitled to qualified immunity because of his callous indifference to Wade’s rights. Pp. 781-782 ante. I agree with that decision.
In Carey the district court held that defendants “did not act ‘with the malicious intention to cause a deprivation of constitutional rights or other injury ....’” 435 U.S. at 251 n.6, 98 S.Ct. at 1046 n.6, quoting *788Wood v. Strickland, 420 U.S. at 322, 95 S.Ct. at 1001. This court finds “no evidence of ill will or spite by Smith.” Pp. 785-786 ante. The Supreme Court in Carey held “there is no basis for such an award [of punitive damages] in this case. The District Court specifically found that petitioners did not act with a malicious intention.” 435 U.S. at 257 n.11, 98 S.Ct. at 1049 n.11. The majority would award punitive damages even without a showing of actual malice.
The cases cited by the majority for the proposition that reckless disregard of a plaintiff’s constitutional rights can be a basis for an award of punitive damages are inappropriate. Cochetti v. Desmond, 572 F.2d 102 (3d Cir. 1978), and Guzman v. Western State Bank of Devils Lake, 540 F.2d 948 (8th Cir. 1976), both predated Carey. Furthermore, the Cochetti court determined that punitive damages were not in order; it did not have to decide if mere recklessness or callousness is sufficient. 572 F.2d at 106.
The other case cited by the majority, Konczak v. Tyrrell, 603 F.2d 13 (7th Cir. 1979), cert. denied, 444 U.S. 1016, 100 S.Ct. 668, 62 L.Ed.2d 646 (1980), also fails to support the majority position. At the page cited by the majority, the court requires “intent or reckless disregard” only to get beyond the qualified immunity defense. 603 F.2d at 17. When the court discussed punitive damages, it cited Carey and six lower court cases supporting the malice requirement. 603 F.2d at 18.
The majority argues that malice includes recklessness or a willful and wanton disregard of another’s rights. None of the cases cited by the majority, see pp. 785-786 ante, support this proposition.1 Indeed, two of the majority’s cases refer to malice as something distinct from recklessness. See Bogard v. Cook, 586 F.2d 399, 411 (5th Cir. 1978); Galloway v. General Motors Acceptance Corp., 106 F.2d 466, 471 (4th Cir. 1939). The Supreme Court citation offered by the majority makes no reference to malice and the case deals only with liability under § 1983, not punitive damages. Estelle v. Gamble, 429 U.S. 97, 105-06, 97 S.Ct. 285, 291-92, 50 L.Ed.2d 251 (1976).
The majority would have been correct in arguing that recklessness or gross negligence, if outrageous, as well as malice will often support a claim for punitive damages. See, e. g., Restatement (Second) of Torts § 908(2) (1979). However, we are not dealing with the common law of torts. We are dealing with interpretation of a federal statute. Although under a narrow reading Carey may not always require actual malice, the ease at least requires application of different standards for liability and an award of punitive damages. Contrary to the instructions to the jury, mere callousness or recklessness should not be sufficient to support an award of punitive damages under § 1983. The majority is not following Carey’s mandate to require more egregious conduct when punitive damages are sought than is necessary to surmount the qualified immunity doctrine.
Even if the majority’s view of the law is correct, the jury was not instructed in accordance with that view. The majority concluded that malice could be inferred from an official’s “reckless and callous disregard” of known dangers. Pp. 785-786 ante. On the other hand, the jury was told it could award punitive damages if there was a “reckless or callous disregard” of the safety of others. Pp. 784-785 ante (emphasis added). Under the majority’s view a remand is in order to determine whether Smith acted recklessly. Of course, a remand would not be necessary if the majority concludes that not only does “malice” include “recklessness” but it includes “callousness” as well, and either suffices for the other.
Finally, the facts of this case do not support a finding of recklessness or gross negligence. Out of fifty-two cells in the dormitory, only one housed a single prisoner. In light of the difficulties of administering a crowded prison, Smith’s conduct cannot be *789characterized as gross negligence or reeklessness.
Because of the controlling precedent regarding the award of punitive damages as well as the facts of this case, I dissent from the award of punitive damages. I join the rest of the opinion of the majority.

. In the special area of defamation, the Court has adopted a definition of actual malice which includes recklessness. N. Y. Times v. Sullivan, 376 U.S. 254, 280, 84 S.Ct. 710, 726, 11 L.Ed.2d 686 (1964).